DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 18-37 are pending.  Claims 1-17 are canceled.

Election/Restrictions
Applicant's election with traverse of Species 1, 5, 7 and 10 in the reply filed on 02/2/2022 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive since, it is alleged, they can be found in a single embodiment.  This is not found persuasive because that is not the meaning of “mutually exclusive” in the context of US restriction practice.  In that context “[c]laims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first.”  MPEP 806.04(f).  That is the case here.
Applicant also argues alleges that a search and examination of all species can be undertaken without an undue burden.  That is not persuasive since the species require a different field of search (e.g., employing different search strategies).

The requirement is still deemed proper and is therefore made FINAL.

Claims 19, 24-31, 33, 34 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The disclosure is objected to because of the following 
On page 1 of the specification, in paragraph [0001], the phrase “, now U.S. Patent No.  10,973,387”, or the like, should be added immediately after “16/251,769” in line 2. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cleaning element in claim claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on a review of the specification: cleaning element is interpreted to include a pad, a brush, a squeegee, a scraper, a spraying nozzle, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitations "the central opening of the cleaning head" in line 2, and “the adapter member” in line 3.  There is insufficient antecedent basis for these limitations in the claim.  It appears the intended meaning may be for “the central opening of the cleaning head” to be replaced with “the first opening of the cleaning head”, and for the claim to depend from claim 21 (which teaches an adapter member), and this meaning will be used for purposes of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 20, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014090350 to Freudenberg AG (“Freudenberg”, and note attached EPO machine translation).
Regarding claim 18, Freudenberg teaches a cleaning device (abstract) comprising: a pump (ref. 3, 3”, translation, page 6, paragraph beginning “The dispenser”, page 7, paragraph beginning “The dispenser”); a storage container (ref. 1, 1', 1", 1"', translation abstract) in fluid communication with the pump (translation, page 6, “Container 1 'to be pumped”); a cleaning head having a first opening and a nozzle (ref. 1a, 14”, 14’”, 15’”, translation, page 7, paragraphs beginning “A power cable”, claim 25), the nozzle being in fluid communication with the pump, the nozzle being disposed to direct cleaning fluid through the opening; and a cleaning element (Fig. 1, ref. 3, translation, page 3, paragraph beginning “Cleaning liquid”).
Freudenberg discloses the pump is an electric pump (translation, page 4, paragraph beginning “Against this background”), but does not explicitly teach: a power source and the pump being in selective electrical communication with the power source.  The Examiner takes official notice that power sources were known in the art.  Further, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the Freudenberg device, as was known, wherein it comprises a power source, the pump being in selective electrical communication with the power source, with a reasonable expectation of success, in order to enhance process control, and in view of the disclosure that the pump is an electric pump, and since an electric pump will not operate unless it is placed in electrical communication with a power source.
Freudenberg discloses that spray nozzles (translation, page 6, paragraph beginning “Cleaning liquid”, but does not explicitly teach that the cleaning head nozzle is a spray nozzle.  Lacking a teaching otherwise, the skilled artisan would have found it obvious to modify the Freudenberg device wherein the cleaning head nozzle is a spray nozzle, with a reasonable expectation of success, since the disclosure of a spray nozzle suggests that spray nozzles are effective for distributing liquid.
 Freudenberg does not explicitly teach that the cleaning element is removably coupled to the cleaning head.  The skilled artisan would have found it obvious to modify the Freudenberg device wherein the cleaning element is removable coupled to the cleaning head, with a reasonable expectation of success, in order to ease maintenance and repair of the device.  Note MPEP 2144(V)(C)
Regarding claim 20, Freudenberg disclose a device wherein the cleaning element appears to be fully capable of being disposed of, i.e. it is a disposable cleaning element.
Regarding claims 32, Freudenberg discloses a device wherein the storage container is removably coupled to the pump (see, e.g., Figs. 2 and 3).
Regarding claims 35, Freudenberg discloses a tube fixedly coupled between the storage container and the pump to define a flow path therebetween (note Fig. 3).

Claims 21, 22 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014090350 to Freudenberg AG (“Freudenberg”, and note attached EPO machine translation) in view of US 7,048,458 to Hall et al. (“Hall”)
Regarding claims 21 and 22, Freudenberg does not explicitly teach an adapter member removably coupled to the cleaning head, wherein the cleaning element is configured to removably couple the cleaning element to the cleaning head.   Adapter members comprising one or more tabs configured to snap fit and couple were known as effective in the art for removably coupling (see, e.g., Hall at, inter alia, col. 24, lines 50-60 and col. 28, lines 27-55), and the skilled artisan would have found it obvious to modify the Freudenberg device, as was known, wherein the cleaning element is configured to removably couple the cleaning element to the cleaning head, wherein the adapter member comprises one or more tabs configured to snap fit and couple with the cleaning head, with a reasonable expectation of success, since they were known as effective for removable coupling.
Regarding claim 37, Freudenberg and Hall disclose a device wherein the cleaning element comprises a central opening that aligns with the central opening of the cleaning head when the cleaning element is attached to the adapter member (Freudenberg, translation, page 7, paragraphs beginning “A power cable” and “Dispensing means”).

Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014090350 to Freudenberg AG (“Freudenberg”, and note attached EPO machine translation) in view of US 8,677,552 to Krebs (“Krebs”)
Regarding claim 23, Freudenberg does not explicitly teach the cleaning device wherein the cleaning element is configured to connect to the cleaning head by one or more straps.  Straps were known in the art as effective for securing components together (see, e.g., Krebs at, inter alia, Fig. 7B, ref. 158, col. 5, lines 6-23).  The skilled artisan would have found it obvious to modify the Freudenberg device as was known wherein the cleaning element is configured to connect to the cleaning head by one or more straps, with a reasonable expectation of success, since they were known as effective for securing components together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714